              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


MEDIAPOINTE, INC.,                                  Case No. 6:21-CV-852

               Plaintiff,
                                                    COMPLAINT FOR PATENT
         v.                                         INFRINGEMENT

AKAMAI TECHNOLOGIES, INC.,

               Defendant.                           DEMAND FOR JURY TRIAL



                       COMPLAINT FOR PATENT INFRINGEMENT

         This is an action for patent infringement in which Plaintiff MediaPointe, Inc.

(“MediaPointe”), makes the following allegations against Defendant Akamai Technologies, Inc.

(“Akamai”):

                                        BACKGROUND

         1.    This Complaint asserts causes of action for infringement of the following United

States patents owned by MediaPointe: United States Patent Nos. 8,559,426 (“’426 Patent”) and

9,426,195 (“’195 Patent”) (collectively, the “Asserted Patents”).

                                        THE PARTIES

         2.    Plaintiff MediaPointe is a corporation organized and existing under the laws of

California, with a principal place of business at 3952 Camino Ranchero, Camarillo, California

93012.

         3.    Defendant Akamai is a Delaware Corporation with a principal office at 150

Broadway, Cambridge, Massachusetts 02142. Akamai offers its products and/or services,

including those accused herein of infringement, to customers and potential customers located in


                                                1
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 2 of 20




Texas and in the Western District of Texas. Akamai may be served through its registered agent,

The Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.

                                  JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a)

because this action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

       5.      This Court has personal jurisdiction over Akamai because, inter alia, Akamai has

minimum contacts with Texas and this district such that this venue is a fair and reasonable one.

Akamai has committed acts within the Western District of Texas giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over Akamai

would not offend traditional notions of fair play and substantial justice. Akamai has committed

and continues to commit acts of infringement in this District by, among other things, regularly

doing or soliciting business, recruiting Texas residents for employment, and offering to sell and

selling products and/or services that infringe the Asserted Patents.

       6.      Akamai is a multinational technology company that collects, stores, organizes, and

distributes data. Akamai has a substantial presence in the District through the products and services

it provides residents of this District, including delivering digital content.

       7.      Akamai’s content delivery network (“CDN”) is one example of its physical

presence in this District. Using its CDN—a “large, geographically distributed network of

specialized servers that accelerate the delivery of web content and rich media to internet-connected

devices” —Akamai provides web-based services, including audio and/or video streaming, to users

throughout the world, including in this District.

       8.      Akamai claims that its Intelligent Edge Platform is the world’s largest globally

distributed platform. Akamai employs a distributed architecture to effectively deliver content to

viewers through, inter alia, its “Adaptive Media Delivery” product, while trying to avoid “latency,

                                                    2
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 3 of 20




congestion, and packet loss, which can significantly limit online video quality.” 1 Proximity to

users aids Akamai to “effectively bypass [those] common interruptions.” 2 To that end, Akamai

“caches content close to end users,” using, inter alia, servers hosted by local internet service

providers (“ISPs”) to deliver content to users. Akamai claims its “distributed architecture and ISP

partnerships place the servers — and [its customers’] content — closer to the viewer, for better

reliability, availability, and performance.”

       9.      To achieve these goals, Akamai has in place “more than 233,000 servers in over

130 countries and within more than 1,600 networks around the world.” 3

       10.     Through the Akamai Accelerated Network Partner (“AANP”) program, Akamai

partners with ISPs and other network providers, who “agree to colocate Akamai servers within

their own networks,” in order to place those servers “as close to the end users as possible.” 4 One

or more of the partners are located in this District, including Rackspace Technology, 5 which has a

datacenter located at 1 Fanatical Place, Windcrest, Texas 78218. 6 Akamai’s servers located in this

District deliver cached content to residents in this District. Accordingly, those physical servers

comprise Akamai’s regular and established places of business.




1
  https://www.akamai.com/us/en/multimedia/documents/product-brief/adaptive-media-delivery-
product-brief.pdf (last accessed August 16, 2021).
2
  https://www.akamai.com/us/en/resources/visualizing-akamai/media-delivery-map.jsp (last
accessed August 16, 2021).
3
  https://blogs.akamai.com/2017/09/cybersecurity-executive-order-13800-more-than-a-risk-
assessment.html (last accessed August 16, 2021).
4
  https://www.akamai.com/us/en/multimedia/documents/akamai/akamai-accelerated-network-
partner-aanp-faq.pdf (last accessed August 16, 2021).
5
  https://www.akamai.com/us/en/partners/akamai-partners.jsp?country=usa (last accessed August
16, 2021).
6
  https://cloudandcolocation.com/datacenters/rackspace-san-antonio-data-center/ (last accessed
August 16, 2021).

                                                3
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 4 of 20




       11.     On information and belief, when a provider agrees to host an Akamai server,

Akamai retains ownership and exclusive control of the server, which it provides to the provider

“at no cost.” 7 The servers continue to be “managed by Akamai.” On information and belief,

through its contract with providers, Akamai retains exclusive control of the provider-hosted

servers, including but not limited to requiring the providers to meet Akamai’s network

requirements; shipping, configuring, monitoring, and updating the Akamai servers; and limiting

the activities that the provider may take that have the potential to impact the hosted Akamai

servers.

       12.     Because Akamai uses its local servers to provide content to residents of this

District, Akamai’s infringement of MediaPointe’s patents—which, as described below, relate to

intelligent data networks—is substantially related to its regular and established place(s) of business

in this District. Many of the claims discussed herein relate to Akamai’s server architecture

generally and its localized, hosted servers specifically.

       13.     On information and believe, Akamai also currently or previously maintained an

office in this judicial District, at 6836 Austin Center Blvd 165, Austin, Texas 78731.

       14.     In an action filed by Content Delivery Solutions against Akamai in this District,

Akamai has not contested that this federal judicial district is a proper venue for patent infringement

actions against it. See Content Delivery Solutions LLC v. Akamai Techs., Inc., No: 1:11-cv-00216-

LY, Dkt. No. 78.

       15.     Venue in the Western District of Texas is proper under 28 U.S.C. §§ 1391(b) and

(c) and 1400(b).




7
 https://www.akamai.com/us/en/multimedia/documents/akamai/akamai-accelerated-network-
partner-aanp-faq.pdf (last accessed August 16, 2021).

                                                  4
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 5 of 20




       16.     Upon information and belief, Akamai has committed infringing acts in this District

by making, using, offering for sale, selling, or importing products or services that infringe the

Asserted Patents (as defined herein), or by inducing others to infringe the Asserted Patents.

                           DEFENDANT’S ACCUSED PRODUCTS

       17.     The Internet and applicable technologies such as Transfer Control Protocol/Internet

Protocol (TCP/IP) were originally designed according to the end-to-end principle, whereby the

core network is specialized, simplified, and optimized to only forward data packets between a host

and an end client. As the Internet became more popular, issues began to arise. For example, a

single server in Massachusetts state would have to serve customers that are distributed nationally

and internationally. The data being transmitted passes through various asynchronous transmission

devices, such as routers, switches, hubs, and bridges, with each device adding to the latency of the

transmitted data packets. The Internet was originally designed to carry text-based documents such

as email. Performance of the Internet using email is not critically time dependent, thus the intrinsic

latency of the Internet infrastructure is acceptable, and the utilization of bandwidth is minimal.

However, an increase in data volume and demand results in performance problems for real-time

applications where network timing and sustained data rates are critical. Such applications can

include streaming media (including, for example, audio, video, and metadata), web-conferencing,

and Internet telephony. In prior art data distribution networks, the distribution of data is seriously

restricted due to lack of bandwidth, which leads to bottlenecks during transmission from a content

server to an Internet Service Provider, and ultimately to the end users. Bottlenecks reduce viewing

quality and access speeds, and increase viewing costs as ISPs pass on bandwidth costs to end users.

Furthermore, when data packets are lost, the end user’s request for retransmission of that data must

be sent back to the content server, and this retransmission introduces redundant bandwidth

utilization, affecting all users connected to that content server. Because bandwidth constraints are

                                                  5
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 6 of 20




defined by the lowest capacity hop between the content source and the end user, capacity additions

to one Internet segment does not necessarily improve end-to-end capacity.

        18.    Content Delivery Networks (CDN) came into existence as a means to alleviate

bottlenecks on the Internet through the use of delivery nodes in multiple locations. A CDN is a

globally distributed network of servers that can deliver content to consumers. CDNs store cached

content on an edge server’s point of presence (POP) locations that are close to consuming users,

thereby minimizing network latency. For example, one could place nodes in Austin, Texas that

would more efficiently serve customers located close to the Austin area. Other nodes can be

distributed nationally and internationally such that users access data from nodes located closer to

them.

        19.    Upon information and belief, and based on products identified on Akamai’s

websites, Akamai makes, uses, offers to sell, and/or sells in the United States, and/or imports into

the United States, products made in accordance with or otherwise practicing the Asserted Patents.

These products include, but are not limited to, Akamai’s Content Delivery Network, Adaptive

Media Delivery, Akamai Intelligent Edge Platform, Aura Managed CDN, Licensed CDN, Video

On Demand, and Adaptive Media Player product and service offerings (collectively, “Accused

Akamai Products and Services”).

        20.    Upon information and belief, Akamai actively and knowingly directs, causes,

induces, and encourages others, including, but not limited to, its designers, manufacturers,

suppliers, distributors, resellers, audio and video integrators and consultants, software developers,

customers, and/or end users, to make, use, sell, and/or offer to sell in the United States, and/or

import into the United States, products made in accordance with the Asserted Patents, including,

but not limited to, the Accused Akamai Products and Services, by, among other things, providing



                                                 6
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 7 of 20




instructions, manuals, and technical assistance relating to the installation, setup, use, operation,

and maintenance of said Accused Akamai Products and Services.

       21.     Akamai employs a distributed architecture to effectively deliver content to users

through, inter alia, its “Adaptive Media Delivery” product, while trying to avoid “latency,

congestion, and packet loss, which can significantly limit online video quality.” 8 Proximity to

users allows Akamai to “effectively bypass [those] common interruptions.” To that end, Akamai

“caches content close to end users,” using servers hosted by local ISPs to deliver content to users.

Akamai claims its “distributed architecture and ISP partnerships place the servers—and [its

customers’] content—closer to the view, for better reliability, availability, and performance.”

       22.     Akamai operates and sells access to the Accused Akamai Products and Services to

provide load balancing, routing, caching, and other services to customers via servers located in

this district and throughout the United States (the “Akamai Servers”). The Akamai Servers

incorporate technology that uses nodes that relay a continuous stream of data from a content

provider, replicate the continuous stream of data, and transmit the replicated stream of data to at

least one other client, pursuant to the inventions disclosed in the Asserted Patents.

       23.     Akamai describes Adaptive Media Delivery as being “optimized for streaming” to

provide a consistent viewing experience across a broad variety of network types. 9 In typical usage,

“a content provider uploads an on-demand clip into an Akamai content storage facility. [Akamai]

distribute[s] the storage facility over many data centers and automatically replicate the uploaded

clip to a subset of the centers. An edge server that receives a stream request downloads the content




8
  https://www.akamai.com/us/en/multimedia/documents/product-brief/adaptive-media-delivery-
product-brief.pdf (last accessed August 16, 2021).
9
  Id.

                                                 7
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 8 of 20




from its optimal storage location and caches it locally while serving the request.” 10 Akamai

provides the following diagram illustrating the operations of Adaptive Media Delivery: 11




       24.     Akamai describes Global Traffic Management as being a “distributed, fault-tolerant

system that makes intelligent routing decisions based on real-time data center performance and

global Internet conditions. It manages traffic to your data centers by choosing the best answers,

from moment to moment, to return to client name servers in response to their queries about Global

Traffic Management domains.” 12 One of the possible settings is geographic mapping, which “lets

you configure a property that returns a CNAME based on the geographic location of the request.

You can reuse maps for multiple properties or create new ones. The minimum number of map




10
   https://www.akamai.com/us/en/multimedia/documents/technical-publication/globally-
distributed-content-delivery.pdf (last accessed August 16, 2021).
11
   https://learn.akamai.com/en-us/webhelp/adaptive-media-delivery/adaptive-media-delivery-
implementation-guide/GUID-C9DE78F4-4615-4F72-9C99-3661A5ADDC37.html (last accessed
August 16, 2021).
12
   https://learn.akamai.com/en-us/webhelp/global-traffic-management/global-traffic-
management-user-guide/GUID-05D70D31-6F3E-4766-ACD9-FA71A964A17A.html (last
accessed August 16, 2021).

                                                8
               Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 9 of 20




definitions is two so that: at least one maps one or more countries to a data center; [and] one routes

all other traffic.” 13

        25.      Akamai uses various “cloudlets” that enable its customers to use various features

to improve user experience. One of the cloudlets is the “Visitor Prioritization” cloudlet that “acts

as a front-end shock absorber when peak traffic increases demand for those transactions that

require the origin for processing, like shopping cart check-outs, donation pages,

service/application subscriptions, and form registration.” 14 Akamai provides the following

diagram illustrating the workflow of the Visitor Prioritization cloudlet: 15




                                     THE ASSERTED PATENTS

        26.      The     Asserted   Patents   teach    a   solution   to   a   problem   inherent   to

computer technology: how to improve latency and load balancing in content delivery networks.



13
   https://learn.akamai.com/en-us/webhelp/global-traffic-management/global-traffic-
management-user-guide/GUID-65EB07B3-1BE3-40DB-8682-50E6836A8A78.html (last
accessed August 16, 2021).
14
   https://learn.akamai.com/en-us/webhelp/visitor-prioritization/visitor-prioritization-
guide/GUID-0A047B32-BCA0-411C-8592-4D92D92A6D53.html (last accessed August 16,
2021).
15
   https://learn.akamai.com/en-us/webhelp/visitor-prioritization/visitor-prioritization-
guide/GUID-72509DED-5803-408D-A887-902910DCB03E.html (last accessed August 16,
2021).

                                                   9
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 10 of 20




By providing novel and inventive systems and methods for relaying data from a content provider

to clients, the focus of the patented claims is on an improvement to network functionality itself.

       27.     By way of a non-limiting example and as the Asserted Patents describe, one issue

with aforementioned prior art transmission schemes is that they do not provide for the most time-

or cost-effective routing of content to end users. In other words, the data travels through more

devices (and thus more hops) than would otherwise be optimal. This not only leads to a reduction

in viewing quality and access speed, but also reduces the ability of content providers to track and

manage the distribution of proprietary content. The most common method that ISPs employ to

manage bandwidth constraints and inefficient routing is to deploy dedicated streaming media

servers (SMS) to store and redistribute content to ISP customers, regionally. There are a number

of problems with this approach. Typically, an ISP can manage the aggregated bandwidth

requirement of a plurality of clients streaming a plurality of data packets within the local area

network (LAN) if the data is from a server located within the ISP LAN. The cost to maintain and

manage such servers is high. Additionally, content providers are often reluctant to provide

copyrighted content to autonomous operators where liability for royalties or licensing fees could

exist. A further disadvantage of having an autonomous local server is that the storage capacity of

the server often limits the availability of content, forcing ISP clients to access streamed media

through the wide area network (WAN).

       28.     The Asserted Patents attempt to overcome such problems with data transmissions

over the Internet by providing an intelligent distribution network (IDN) which optimizes delivery

of content to large and diversely located clients by minimizing the impact of network irregularities,

minimizing bandwidth usage as compared to data delivery from a single content source to multiple

simultaneous viewers, minimizing packet loss resulting in decreased latency in data stream



                                                 10
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 11 of 20




delivery, and maximizing sustained data rates to clients. The claimed invention achieves this

through the configuration of two main components, at least one IDN node and at least one IDN

management center. When a client requests data from anywhere on the Internet, the client is

directed to an IDN management center which, in turn, refers the client to its best performing or

optimal IDN node. The best performing IDN nodes and links are identified by a mapping engine

which maps trace routes between the IDN management center, the IDN nodes, the various

transmission devices, and the client, to determine the optimal routing with which to deliver the

content. The IDN then relays the data to the client through the optimal IDN node and route.

        29.     In addition, the Asserted Patents provide that the IDN node may be configured to

replicate a stream of data from the content provider in response to subsequent requests for the same

content. Thereafter, the replicated stream of data may be efficiently transmitted to additional

clients in response to subsequent requests.

                                          COUNT ONE
                                  Infringement of the ’426 Patent

        30.     Plaintiff repeats and incorporates by reference each preceding paragraph as if fully

set forth herein and further states:

        31.     On October 15, 2013, the United States Patent and Trademark Office duly and

legally issued the ’426 Patent entitled “System and Method For Distribution of Data Packets

Utilizing An Intelligent Distribution Network.” A true and correct copy of the ’426 Patent is

attached as Exhibit A to this Complaint.

        32.     MediaPointe owns all rights, title, and interest in and to the ’426 Patent, including

the right to assert all causes of action under the ’426 Patent and the right to any remedies for the

infringement of the ’426 Patent.




                                                 11
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 12 of 20




        33.     The ’426 Patent generally relates to technology that efficiently distributes streamed

media content to diversely located client locations via an intelligent distribution network (IDN).

The claims of the ’426 Patent, including claim 1, recite novel and inventive systems and methods

for the distribution of data.

        34.     For example, claim 1 of the ’426 Patent recites:

                1. A system comprising:

                a management center;

                a plurality of nodes configured to: relay a continuous stream of data from a
                content provider to a first client in response to an initial request for the
                continuous stream of data, replicate the continuous stream of data, and
                transmit the replicated stream of data to at least one other client;

                wherein the management center comprises a mapping engine that is
                configured to map trace routes between the management center, at least one
                of the nodes, and at least the first client so as to determine one or more
                optimal routes from the management center to the first client via the at least
                one of the nodes, and configured to direct a node relaying the continuous
                stream of data from the content provider to the first client to replicate the
                continuous stream of data from the content provider, in response to
                subsequent requests for the continuous stream of data, while the node is
                relaying the continuous stream of data from the content provider to the first
                client, and transmit the replicated stream of data to the at least one other
                client in response to the subsequent requests for the continuous stream of
                data; and

                wherein the management center is configured to downgrade lower priority
                clients from a higher quality of service network link to a less optimal
                network link when a higher priority client requests use of the higher quality
                of service network link.

        35.     Akamai has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’426 Patent

in violation of 35 U.S.C. § 271(a). For example, Akamai has, without authorization, operated,

used, and sold, and continues to operate, use, and sell, access to its CDN that includes the Akamai

Servers (“’426 Accused Instrumentalities”), which are capable of operating in the manner


                                                 12
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 13 of 20




described in the claims of the ’426 Patent, thereby infringing at least claim 1 of the ’426 Patent.

Akamai’s infringing use of the ’426 Accused Instrumentalities includes its internal use and testing

of the ’426 Accused Instrumentalities.

        36.     The ’426 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’426 Patent, including at least claim 1.

        37.     By way of a non-limiting example, the ’426 Accused Instrumentalities include a

system that includes a management center. The ’426 Accused Instrumentalities further include a

plurality of nodes (Akamai’s more than 233,000 servers) that are configured to relay a continuous

stream of data and transmit the replicated stream of data to at least one other client.

        38.     Further, the management center of the ’426 Accused Instrumentalities comprises a

mapping engine that is capable of or configured to map trace routes between the management

center, at least one of the nodes, and at least the first client, to determine the optimal routing with

which to deliver the content and relay the data to the client through the optimal IDN node and

route. The ’426 Accused Instrumentalities includes the ability of the user to choose amongst four

available routing methods. These include methods based solely on latency times as well as user

configurable methods.

        39.     Further, the management center of the ’426 Accused Instrumentalities has the

capability of and/or is configured to downgrade lower priority clients from a higher quality of

service network link to a less optimal network link. The Visitor Prioritization cloudlet sends high-

priority users to their intended destination, while lower-priority users are sent to a less optimal link

in the form of a custom waiting room. The criteria for determining if a user is low-priority or high-

priority can be changed dynamically.




                                                  13
                Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 14 of 20




          40.     Since having notice of the ’426 Patent, Akamai has indirectly infringed and

continues to indirectly infringe the ’426 Patent in violation of 35 U.S.C. § 271(b) by taking active

steps to encourage and facilitate direct infringement by others, including OEMs, agent-

subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,

and/or end users, in this district and elsewhere in the United States, through the dissemination and

maintenance of the Accused Instrumentalities and the creation and dissemination of promotional

and marketing materials, supporting materials, instructions, product manuals, and/or technical

information relating to such products with knowledge and the specific intent that its efforts will

result in the direct infringement of the ’426 Patent.

          41.     For example, Akamai took active steps to encourage end users to utilize its CDN

network in the United States in a manner it knows will directly infringe each element of at least

claim 1 of the ’426 Patent, including by selling access to its CDN and encouraging users to operate

devices on that network, despite knowing of the ’426 Patent and the fact that such usage of

Akamai’s CDN will infringe the ’426 Patent. The infringing aspects of the ’426 Accused

Instrumentalities otherwise have no meaningful use, let alone any meaningful non-infringing use.

          42.     Such active steps include, for example, advertising and marketing Akamai’s CDN

services, marketing and selling of devices capable of or intended for use on Akamai’s CDN,

publishing manuals and promotional literature describing and instructing users to utilize Akamai’s

CDN, and offering support and technical assistance to its customers that encourage use of

Akamai’s CDN in ways that directly infringe at least claim 1 of the ’426 Patent.

          43.     Akamai undertook and continues to undertake the above-identified active steps

after receiving notice of the ’426 Patent and how those steps induce infringement of the ’426

Patent.



                                                 14
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 15 of 20




        44.     Akamai’s acts of infringement have caused and continue to cause damage to

MediaPointe, and MediaPointe is entitled to recover from Akamai the damages it has sustained as

a result of those wrongful acts in an amount subject to proof at trial, but in no event less than a

reasonable royalty for the use made of the invention in the ’426 Patent, together with interest and

costs as fixed by the Court. Akamai’s infringement of MediaPointe’s rights under the ’426 Patent

will continue to damage MediaPointe, causing irreparable harm for which there is no adequate

remedy at law, unless enjoined by this Court.

        45.     Akamai has had notice of the ’426 Patent at least as of the date of this Complaint.

                                          COUNT TWO
                                  Infringement of the ’195 Patent

        46.     Plaintiff repeats and incorporates by reference each preceding paragraph as if fully

set forth herein and further states:

        47.     On August 23, 2016, the United States Patent and Trademark Office duly and

legally issued the ’195 Patent entitled “System and Method for Distribution of Data Packets

Utilizing An Intelligent Distribution Network.” A true and correct copy of the ’195 Patent is

attached as Exhibit B to this Complaint.

        48.     MediaPointe owns all rights, title, and interest in and to the ’195 Patent, including

the right to assert all causes of action under the ’195 Patent and the right to any remedies for the

infringement of the ’195 Patent.

        49.     The ’195 Patent generally relates to technology that efficiently distributes streamed

media content to diversely located client locations via an intelligent distribution network (IDN).

The claims of the ’195 Patent, including claim 1, recite novel and inventive systems and methods

for the distribution of data.

        50.     For example, claim 1 of the ’195 Patent recites:


                                                 15
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 16 of 20




               1. A method comprising:

               receiving an initial request for media content from a first client, the request
               being received by a management center;

               directing the first client to a node that is selected to relay a content stream
               from a content provider to the first client by using a mapping engine that
               maps trace routes between the management center, the node, and the first
               client, the first client being directed to the node by the management center;

               relaying the content stream from the content provider to the first client via
               the selected node;

               replicating the content stream for other clients during the relaying of the
               content stream at the selected node, in response to subsequent requests for
               the media content from the other clients, the other clients connected to the
               selected node based on an identification that the selected node is already
               relaying the content stream from the content provider to the first client; and

               transmitting the replicated content stream from the selected node to at least
               one other client in response to the subsequent requests for the media content.

       51.     Akamai has directly infringed and continues to directly infringe, literally and/or

under the doctrine of equivalents, one or more claims, including at least claim 1, of the ’195 Patent

in violation of 35 U.S.C. § 271(a). For example, Akamai has, without authorization, operated,

used, and sold, and continues to operate, use, and sell, access to its CDN that includes the Akamai

Servers (“’195 Accused Instrumentalities”), which are capable of operating in the manner

described in the claims of the ’195 Patent, thereby infringing at least claim 1 of the ’195 Patent.

Akamai’s infringing use of the ’195 Accused Instrumentalities includes its internal use and testing

of the ’195 Accused Instrumentalities.

       52.     The ’195 Accused Instrumentalities satisfy all claim limitations of one or more of

the claims of the ’195 Patent, including at least claim 1.

       53.     By way of a non-limiting example, the ’195 Accused Instrumentalities include a

system that receives an initial request for media content from a first client, where the request is



                                                 16
                Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 17 of 20




received by a management center. The management center directs the first client to one of a

plurality of nodes (for example, Akamai’s more than 233,000 servers) that are configured to relay

a content stream from a content provider to the first client.

         54.      Further, the ’195 Accused Instrumentalities include a management center that is

capable of or configured to map trace routes between the management center, the node, and the

first client to determine the optimal routing with which to deliver the content and relay the data to

the client through the optimal IDN node and route. The ’195 Accused Instrumentalities includes

the ability of the user to choose amongst four different routing methods. These include methods

based on latency times as well as user configurable methods. The available routing methods can

be used by the management center to direct the first client to the node.

         55.      Further, the ’195 Accused Instrumentalities are capable of and/or configured to

relay the content stream from the content provider to the first client via the selected node. The ’195

Accused Instrumentalities nodes (also referred to as Points of Presence (POP)) are capable of

requesting the content stream from the origin server, which then relays the content stream to the

first client.

         56.      Further, during the relaying of the content stream, the POP of the ’195 Accused

Instrumentalities is configured to replicate the content stream in response to subsequent requests

for the media content. The POP is further configured to transmit the replicated content stream to

at least one other client.

         57.      Since having notice of the ’195 Patent, Akamai has indirectly infringed and

continues to indirectly infringe the ’195 Patent in violation of 35 U.S.C. § 271(b) by taking active

steps to encourage and facilitate direct infringement by others, including OEMs, agent-

subsidiaries, affiliates, partners, service providers, manufacturers, importers, resellers, customers,



                                                 17
                Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 18 of 20




and/or end users, in this district and elsewhere in the United States, through the dissemination and

maintenance of the Accused Instrumentalities and the creation and dissemination of promotional

and marketing materials, supporting materials, instructions, product manuals, and/or technical

information relating to such products with knowledge and the specific intent that its efforts will

result in the direct infringement of the ’195 Patent.

          58.     For example, Akamai took active steps to encourage end users to utilize its CDN in

the United States in a manner it knows will directly infringe each element of at least claim 1 of the

’195 Patent, including by selling access to its CDN and encouraging users to operate devices on

that network, despite knowing of the ’195 Patent and the fact that such usage of Akamai’s CDN

will infringe the ’195 Patent. The infringing aspects of the ’195 Accused Instrumentalities

otherwise have no meaningful use, let alone any meaningful non-infringing use.

          59.     Such active steps include, for example, advertising and marketing Akamai’s CDN,

marketing and selling of devices capable of or intended for use on Akamai’s CDN, publishing

manuals and promotional literature describing and instructing users to utilize Akamai’s CDN, and

offering support and technical assistance to its customers that encourage use of Akamai’s CDN in

ways that directly infringe at least claim 1 of the ’195 Patent.

          60.     Akamai undertook and continues to undertake the above-identified active steps

after receiving notice of the ’195 Patent and how those steps induce infringement of the ’195

Patent.

          61.     Akamai’s acts of infringement have caused and continue to cause damage to

MediaPointe, and MediaPointe is entitled to recover from Akamai the damages it has sustained as

a result of those wrongful acts in an amount subject to proof at trial, but in no event less than a

reasonable royalty for the use made of the invention in the ’195 Patent, together with interest and



                                                  18
             Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 19 of 20




costs as fixed by the Court. Akamai’s infringement of MediaPointe’s rights under the ’195 Patent

will continue to damage MediaPointe, causing irreparable harm for which there is no adequate

remedy at law, unless enjoined by this Court.

       62.      Akamai has had notice of the ’195 Patent at least as of the date of this Complaint

                                 DEMAND FOR JURY TRIAL

       63.      MediaPointe hereby demands a jury trial pursuant to Federal Rule of Civil

Procedure 38.

                                       FEES AND COSTS

       64.      To the extent that Akamai’s willful and deliberate infringement or litigation

conduct supports a finding that this is an “exceptional case,” an award of attorneys’ fees and costs

to MediaPointe is justified pursuant to 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, MediaPointe prays for relief against Akamai as follows:

       a.    Declaring that Akamai has infringed and/or induced the infringement of the Asserted

Patents;

       b.    Awarding MediaPointe damages arising out of this infringement of the Asserted

Patents, including enhanced damages pursuant to 35 U.S.C. § 284, and prejudgment and post-

judgment interest, in an amount according to proof;

       c.    Permanently enjoining Akamai, its respective officers, agents, servants, employees,

and those acting in privity with it, from further infringement, including inducing infringement and

contributory infringement, of the Asserted Patents;

       d.    Awarding attorneys’ fees pursuant to 35 U.S.C. § 285 or as otherwise permitted by

law; and



                                                19
              Case 6:21-cv-00852 Document 1 Filed 08/16/21 Page 20 of 20




       e.     Awarding to MediaPointe such other costs and further relief as the Court deems just

and proper.

Dated: August 16, 2021                     Respectfully submitted,

                                           By: /s/ Kalpana Srinivasan______________

                                           Kalpana Srinivasan (California 237460)
                                           SUSMAN GODFREY LLP
                                           1900 Avenue of the Stars, Suite 1400
                                           Los Angeles, California 90067
                                           Tel: (310) 789-3100
                                           Fax: (310) 789-3150
                                           ksrinivasan@susmangodfrey.com

                                           Meng Xi (California 280099) (WDTX admission
                                           pending)
                                           Thomas V. DelRosario (Texas 24110645)
                                           SUSMAN GODFREY LLP
                                           1000 Louisiana Street, Suite 5100
                                           Houston, Texas 77002
                                           Tel: (713) 651-9366
                                           Fax: (713) 654-6666
                                           mxi@susmangodfrey.com
                                           tdelrosario@susmangodfrey.com

                                           Attorneys for Plaintiff MediaPointe, Inc.




                                                20
